Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin Hansen on May 17, 2022.

The application has been amended as follows: 

- -Claim 22. The device for making clear ice of claim 21, wherein at least one drainage pipe is in fluid communication to the first portion, and wherein the is in fluid communication to the second portion.- -


Claim 23, line 16, the word “drain” has been replaced with the word - -intake- -.

Allowable Subject Matter

Claims 3-7, 9,11-24 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 3, 17, 21 and 23.
Specifically, US 2012/0324915 (Bortoletto) discloses many of the features claimed as outlined in the Non-final Office action mailed February 25, 2022 but fails to disclose:  the fluid intake comprises a fluid intake manifold that defines a single intake manifold cavity that is fluidly connected to the at least one elongate trough through a fluid entry portal and wherein the fluid entry portal comprises a porous flow straightener as required by instant claims 3 and 17; the drain manifold further comprises a drain flow divider that is porous and forms an arcuate shape and is coupled to adjacent corners of the drain manifold cavity, thereby dividing the drain manifold cavity into a first and second portion as required by instant claim 21; nor, the fluid intake manifold further comprises a porous intake flow divider within the drain manifold cavity as required by instant claim 23. Note that apertures 96A-96E cannot be considered the porous intake flow divider since it is not located within the intake manifold cavity (92).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763